DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 17, 2020 and August 9, 2021 are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 2 – 8, 10 – 16, and 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 – 20 are rejected under 35 U.S.C. 101 because the claims are directed to non statutory subject matter. Claim 17 recites “a computer – readable storage medium,” which examiner notes are not non – transitory. Applicant’s 
per se . . . particularly when the specification is silent”, Also see MPEP 2106.03(I). It is suggested that Applicant add “non-transitory” to the claimed limitation to overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhongyn Peng et al. (U.S. Patent Publication 20190065576) in view of Liu, Shuangyan; d’Aquin, Mathieu and Motta, Enrico (2017), Measuring Accuracy of Triples in Knowledge Graphs, In: Language, Data, and Knowledge: First International Conference, LDK 2017 Galway, Ireland, June 19–20, 2017 Proceedings (Gracia, Jorge; Bond, Francis; McCrae, John P.; Buitelaar, Paul; Chiarcos, Christian and Hellmann, Sebastian eds.), Lecture Notes in Computer Science, Springer, Cham, pp. 343–357.

With respect to claims 1, 9, and 17, Peng teaches:
generating a search query according to a triple to be checked (see paragraph [0075], where a search query is generated and executed for a triple).
Peng does not explicitly disclose:
obtaining webpages of search result corresponding to the query;
determining a confidence score of the triple according to the webpages of search result;
determining whether the triple is an accurate triple according to the confidence score.
However, Liu teaches:
obtaining webpages of search result corresponding to the query (page 4, Section: 2: Related Work, page lines 13 – 14, where webpages are identified, along with their relevance relating to the triple);

determining whether the triple is an accurate triple according to the confidence score (page 4, Section: 2: Related Work, page lines 13 – 14, where webpages are identified, along with their relevance relating to the triple)
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Peng (1st reference) with the teaching of Liu (2nd reference) by modifying Peng such that a search query being run on a triple would analyze the results of the query (webpages generated as results) using the confidence intervals of Liu. The motivation for doing so would be to determine accuracy of triple search results (Liu, page 9, Section: 3.4: Confidence Calculation). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. PATENT PUBLICATION 20190279104 DISCLOSES UNIT CONVERSION IN A SYNONYM-SENSITIVE FRAMEWORK FOR QUESTION ANSWERING.
U.S. PATENT PUBLICATION 20080077577 DISCLOSES RESEARCH AND MONITORING TOOL TO DETERMINE THE LIKELIHOOD OF THE PUBLIC FINDING INFORMATION USING A KEYWORD SEARCH. 

U.S. PATENT PUBLICATION 20180240008 DISCLOSES SOFT TEMPORAL MATCHING IN A SYNONYM-SENSITIVE FRAMEWORK FOR QUESTION ANSWERING.
U.S. PATENT PUBLICATION 20120077178 DISCLOSES SYSTEM AND METHOD FOR DOMAIN ADAPTATION IN QUESTION ANSWERING.
U.S. PATENT PUBLICATION 20150169738 DISCLOSES APPLYING QUERY BASED IMAGE RELEVANCE MODELS.
U.S. PATENT PUBLICATION 20150006501 DISCLOSES DISCOVERING ENTITY ACTIONS FOR AN ENTITY GRAPH.
U.S. PATENT PUBLICATION 20130166303 DISCLOSES ACCESSING MEDIA DATA USING METADATA REPOSITORY.
U.S. PATENT PUBLICATION 20120078636 DISCLOSES EVIDENCE DIFFUSION AMONG CANDIDATE ANSWERS DURING QUESTION ANSWERING.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        September 9, 2021